Citation Nr: 0909324	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound, for purposes 
of accrued benefits.

3.  Entitlement to Dependence and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from November 1940 to March 
1945.  He died in March 2003.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied the above claims.

In July 2008, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

Although the issue of benefits under 38 U.S.C. Chapter 35, 
Dependents Educational Assistance, is listed in the statement 
of the case and supplemental statements of the case, this 
issue is not on appeal.  Benefits under 38 U.S.C. Chapter 35, 
Dependents Educational Assistance was granted in a January 
2003 rating decision and was continued in a July 2003 rating 
decision.  As benefits under 38 U.S.C. Chapter 35, Dependents 
Educational Assistance have been granted, the issue has been 
fully resolved and is not on appeal.


FINDINGS OF FACT

1.  The Veteran died in March 2003.  The Certificate of Death 
lists the cause of death as gastrointestinal bleeding due to 
cancer of the colon, with other significant conditions of 
severe dementia and cancer of the prostate.  

2.  At the time of the Veteran's death, he was service 
connected for intervertebral disc syndrome of the lumbar 
spine and psychoneurosis.

3.  The medical evidence does not show that gastrointestinal 
bleeding, cancer of the colon, severe dementia or cancer of 
the prostate, had their onset during service or were related 
to any in-service disease or injury.  

4.  The medical evidence does not show that service-connected 
intervertebral disc syndrome of the lumbar spine or 
psychoneurosis caused or contributed substantially or 
materially to cause the Veteran's death.

5.  The Veteran did not require the regular assistance of 
another person to perform activities of daily living as a 
result of his service-connected intervertebral disc syndrome 
of the lumbar spine and psychoneurosis nor did they render 
him housebound.

6.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A.  §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance and/or housebound 
status, for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 1114, 5121 (West 2002); 38 C.F.R. §§ 3.350, 
3.351, 3.352, 3.1000 (2008).

3.  The criteria for establishing entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11. 

Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service. 38 
U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death - e.g., when a 
causal (not just a casual) connection is shown.  38 C.F.R. § 
3.312(c).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  

In this case, the Veteran died in March 2003.  The death 
certificate lists the causes of death as gastrointestinal 
(GI) bleeding due to cancer of the colon, with other 
significant conditions of severe dementia and cancer of the 
prostate.  

At the time of the Veteran's death, service connection was in 
effect for intervertebral disc syndrome of the lumbar spine, 
rated as 60 percent disabling, and psychoneurosis, rated as 
noncompensable.  

There is no competent evidence to suggest that the Veteran's 
service-connected intervertebral disc syndrome of the lumbar 
spine or psychoneurosis either contributed or was causally 
related to his death.  Rather, according to the death 
certificate, the Veteran died in March 2003 as a result of GI 
bleeding that he had for one week due to cancer of the colon 
that he had for six years.  Other significant conditions 
contributing to his death were severe dementia and cancer of 
the prostate.  No medical professional has attributed the 
Veteran's death to his service-connected intervertebral disc 
syndrome of the lumbar spine or psychoneurosis.  

Additionally, GI bleeding due to colon cancer, the cause of 
the Veteran's death, was not clinically evident in military 
service or for many years thereafter.  The service medical 
records are negative for any complaints or findings of colon 
cancer and the Veteran was not diagnosed as having such until 
October 1982.  In addition, the death certificate also listed 
other significant conditions of severe dementia and cancer of 
the prostate that contributed to the Veteran's death.  
Likewise, the service medical records are negative for any 
complaints or findings for these conditions.  The Veteran was 
not diagnosed as having prostate cancer until November 1995.  
In addition, he was diagnosed with Alzheimer's disease in 
2001, which lead to his dementia.  As shown, the Veteran was 
not diagnosed as having the conditions that caused his death 
until many years after service.  The long time lapse between 
service and any documented evidence of treatment 
preponderates against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent medical evidence of record 
relating the Veteran's GI bleeding, colon cancer, dementia or 
prostate cancer to his active service.  

In view of the foregoing, the Board finds that the Veteran's 
GI bleeding, colon cancer, dementia or prostate cancer did 
not have its onset in service and was not related to any in-
service disease or injury.  Further, the medical evidence 
does not show that service-connected intervertebral disc 
syndrome of the lumbar spine or psychoneurosis caused or 
contributed substantially or materially to cause the 
Veteran's death.  

The appellant asserts that the Veteran's death should be 
service connected claiming that the medication that he took 
for his service-connected back condition caused his GI 
bleeding.  The appellant provided information from online 
sources regarding side effects of Vioxx and Naproxen, which 
include intestinal bleeding.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  Here, the treatise evidence 
which has been submitted by the appellant is general in 
nature and does not specifically relate to the facts and 
circumstances surrounding this particular case.  Therefore, 
the Board assigns more weight to the objective medical 
evidence of record, including the Veteran's death certificate 
which clearly states that the Veteran's GI bleeding was due 
to his nonservice-connected colon cancer.

The appellant also asserts that the Veteran's GI condition 
began during service.  The service treatment records do show 
that in January 1945, the Veteran experienced epigastric 
distress.  During treatment the Veteran stated that he had 
past anorexia and vomiting.  It was noted that the Veteran 
never observed any black stools or mucus or blood in his 
stool.  The physician opined that the history and findings 
were atypical for the existence of gastrointestinal disease 
and the condition may have a neurogenic basis.  There were no 
other complaints or findings during service of a GI condition 
and there was no other record of treatment for a GI condition 
until many years after service.  Therefore, it appears that 
this inservice condition was acute and transitory and was not 
related to or a symptom of the cause of the Veteran's death.

Therefore, because the Veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3.  

Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993). 

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).


The Veteran died in March 2003.  In April 2003, the appellant 
filed a claim for accrued benefits.  Her claim was therefore 
filed within one year of the date of the Veteran's death.  
See 38 U.S.C.A. § 5121(c).  

At the time of the Veteran's death in March 2003, service 
connection was in effect for intervertebral disc syndrome of 
the lumbar spine, evaluated as 60 percent disabling, and 
psychoneurosis, evaluated as noncompensable.  While the 
Veteran had a claim for special monthly compensation based on 
a need for regular aid and attendance or housebound status 
pending at the time of his death, the Board has determined, 
for the reasons stated below, that the appellant is not 
entitled to accrued benefits based on the pending claim.

Special monthly compensation may be awarded when there is a 
showing that a veteran, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance. 38 U.S.C.A. § 
1114(l).  Aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351.  Basic criteria for 
determining whether an individual requires regular aid and 
attendance are: inability to dress or undress himself or keep 
himself ordinarily clean and presentable, frequent need for 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid, inability to feed himself through loss of 
coordination of upper extremities or through weakness, 
inability to attend to the wants of nature, or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the individual from hazards or 
dangers incident to his daily environment.  38 C.F.R. § 
3.352.

The competent medical evidence of record at time of the 
Veteran's death demonstrates that the Veteran was in need of 
regular aid and attendance.  The medical evidence, however, 
does not indicate that the Veteran's service-connected 
intervertebral disc syndrome of the lumbar spine and 
psychoneurosis alone resulted in the Veteran's need for the 
daily assistance of another person to perform activities of 
daily living or confined him to his immediate premises.  
Rather, the relevant evidence shows that, in the last years 
of the Veteran's life, he had multiple, severe disabilities, 
including Alzheimer's dementia, prostate cancer, hypertension 
and a history of colon cancer.  In September 2002, the 
Veteran's wife filed a claim for aid and assistance, on the 
Veteran's behalf, stating that the Veteran was diagnosed with 
Alzheimer's five years earlier and needed assistance.  VA 
treatment records dated in February 2002 show that the 
Veteran was placed in a nursing home for about two or three 
weeks before being admitted to the hospital where he later 
died.  The Veteran's service-connected intervertebral disc 
syndrome of the lumbar spine and psychoneurosis were not 
mentioned by the Veteran's wife in her claim for aid and 
assistance nor in the medical records concerning his time in 
the nursing home and hospital.  Therefore, there is no 
medical evidence of record establishing that the Veteran was 
in need of the regular aid and attendance of another solely 
due to his service-connected disabilities.  See 38 U.S.C.A. § 
1114(l). 

The Board has also considered whether the Veteran was 
entitled to special monthly compensation based upon 
housebound status, which is authorized if the veteran has a 
single permanent service-connected disability rated 100 
percent disabling, and has either: (1) additional service-
connected disability or disabilities independently ratable at 
60 percent or more; or (2) is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).

The Board finds that the Veteran was not entitled to special 
monthly compensation based upon housebound status as he did 
not have a single service-connected disability rated as 100 
percent disabling.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.351(d).

Based on the evidence of file at the time of the Veteran's 
death, entitlement to special monthly compensation was not 
warranted.  Thus, special monthly compensation based on the 
need for aid and attendance or being housebound for accrued 
benefits purposes is not warranted.

DIC under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, for 10 or more years 
immediately preceding his death or for a continuous period of 
not less than one year immediately preceding death, if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 C.F.R. § 3.22.

There have been a number of court decisions in recent years 
that have resulted in some confusion in the processing of 
claims for DIC under 38 U.S.C.A. § 1318.  Clarification has 
been provided by two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  A 
discussion of the evolution of the handling of such claims is 
pertinent to the understanding of why this claim must now be 
denied.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000), a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service- 
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.  The 
regulation, as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, did permit 
"hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R. § 3.22, January 21, 2000.  
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.

In this case, there was no claim pending for DIC benefits 
claimed under the provisions of 38 U.S.C.A. § 1318 on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  The appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after the 
Veteran's death.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. at 49.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are not met.  First, the Veteran plainly did not 
meet the durational requirement for a total disability rating 
in existence during his lifetime under 38 U.S.C.A. § 1318.  
At the time of his death, the Veteran was service-connected 
for intervertebral disc syndrome of the lumbar spine, 
evaluated as 60 percent disabling effective from March 1996 
and psychoneurosis, evaluated as noncompensable from March 
1996.  Prior to his death, the Veteran was also granted TDIU 
effective from July 2002.  The Veteran was discharged from 
service in March 1945 and he died in March 2003; as such, the 
Veteran was not rated at 100 percent for at least the first 
five years after his discharge from service nor was he rated 
totally disabled for at least the last 10 years of his life.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the Veteran's lifetime.  Neither the Veteran, during 
his lifetime, nor the appellant has successfully or 
specifically pled clear and unmistakable error in any of the 
rating actions that would have entitled the Veteran to a 
total rating at any time prior to July 2002.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any 
claim of CUE must be pled with specificity).

In order for a claimant to successfully establish a valid 
claim of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 
Vet. App. 162, 163 (1994) (noting that pleading and proof are 
two sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).  In this case, the appellant has not 
specifically alleged CUE.  Instead, she contends that the 
Veteran was theoretically entitled to TDIU during the 10 
years prior to his death.  However, as discussed herein, VA 
has established that "hypothetical entitlement" is not a 
viable basis for establishing benefits under either 38 
U.S.C.A. § 1318.  Moreover, even if such contentions are 
liberally construed as a CUE claim with regard to a previous 
denial, it appears that the appellant would be essentially 
requesting that the Board reweigh or reevaluate the evidence 
and reach a different conclusion.  However, such a 
disagreement with how the facts were weighed or evaluated is 
not clear and unmistakable error.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  Accordingly, the appellant has 
not established a valid claim of CUE at this time.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the Veteran was entitled to a total service-connected 
disability rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the Veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


Notice and Assistance

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the appellant under the VCAA for the issue of 
entitlement to DIC under to the provisions of 38 U.S.C.A. § 
1318.  The VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Complete notice was sent in August 2008 and the claims were 
readjudicated in a December 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

Regarding the appellant's claims for accrued benefits, 
additional notification regarding these claims is not 
necessary.  The determination of the claims for accrued 
benefits is dependent upon the evidence of record at the time 
of the Veteran's death.  Providing additional notification 
regarding accrued benefits would service no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  Here, a medical opinion is 
not required because there is no competent evidence of record 
indicating that the Veteran's cause of death may be 
associated with his active service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.


ORDER

Entitlement to service connection for the cause of Veteran's 
death is denied.

Special monthly compensation based on the need for aid and 
attendance or being housebound, for purposes of accrued 
benefits, is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


